Citation Nr: 0732029	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the hips, hands, and knees.  

2.  Entitlement to service connection for panic disorder with 
agoraphobia.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, secondary to shrapnel wound of 
the right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and friend J.D.

ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969, and from July 1969 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

(Consideration of the appellant's underlying claim for 
service connection for degenerative joint disease of the 
hips, hands, and knees; for entitlement to service connection 
for panic disorder with agoraphobia; and for entitlement to 
an increased rating for patellofemoral syndrome of the right 
knee, is deferred pending completion of the development 
sought in the remand that follows the decision below.)

At a May 2006 hearing before the undersigned Veterans Law 
Judge, the veteran submitted new evidence in the form of 
medical treatment progress notes from April 21, 2006.  The 
veteran specifically waived his right to have the agency of 
original jurisdiction (AOJ) consider this evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2006).  


FINDINGS OF FACT

1.  By a March 1993 rating decision the RO denied service 
connection for degenerative joint disease of the hips, hands, 
and knees; the veteran did not appeal the denial of service 
connection.  

2.  By a March 2002 rating decision, a claim to reopen was 
denied; the veteran did not appeal.

2.  Some of the evidence received since the March 2002 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim


CONCLUSION OF LAW

The March 2002 RO decision that denied the reopening of a 
previously denied claim of service connection for 
degenerative joint disease of the hips, hands, and knees is 
final; new and material evidence sufficient to reopen this 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  Notwithstanding the foregoing, the 
Board notes that the veteran was, in fact, apprised of the 
provisions of the VCAA in November 2003, December 2004, and 
March 2006, including the requirement that new and material 
evidence be received in order to reopen a claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, the veteran's SMRs show a complaint related to what was 
termed temporary hip stiffness, for which he was issued a 
cane for walking.  There was no diagnosis related to the hip 
stiffness.  The report of a January 1993 VA joints 
examination concluded with an impression of recurrent 
polyarthritis/polyarthralgia secondary to early degenerative 
disease.  However, x-rays taken that same day of all of the 
joints in question showed no evidence of arthritis.  
Evidently, because there was no radiographic evidence of 
arthritis, the RO denied service connection in a rating 
decision dated in March 1993 because there was no medical 
evidence of a current disability.  A claim to reopen was 
denied in March 2002; the RO determined that VA examination 
and outpatient treatment records remained negative for 
treatment or diagnosis of such a disability.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the basis of the previous denials of service connection 
was in part the absence of medical evidence of a current 
disability, this service connection issue may be reopened and 
reconsidered if new and material evidence is presented 
showing a current disability.  Given the complaint of a hip 
joint problem in service, evidence of a current diagnosis of 
the claimed disability would raise a reasonable possibility 
of substantiating the claim.  

Evidence received into the record since the RO's March 1993 
denial of service connection includes the report of an April 
1996 examination that suggested gouty arthritis, especially 
of the right forefoot, right knee, and right wrist.  X-rays 
taken of the knees in April 1998 revealed minimal 
degenerative changes in both knees.  X-rays taken in May 2003 
revealed moderate degenerative changes in the right knee, and 
x-rays taken of the right knee in August 2003 revealed what 
was termed minor arthritic changes at the joint margin.  
Finally, a November 2003 treatment report shows that the 
veteran complained of a painful and swollen left hand that 
reportedly was not related to an injury.  X-ray examination 
of the left hand revealed small cystic changes involving the 
heads of the proximal phalanges of the third, fourth, and 
fifth fingers, consistent with arthritis.  

Thus, while there was some x-ray evidence of arthritis in the 
knees in 1998, which evidence had been considered by the RO 
in March 2002, more definitive evidence has since been 
received, especially relating to the hand and knees.  This is 
new evidence establishing a diagnosis that had not been 
definitively established previously.  The Board also finds 
that this newly received evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., medical evidence of a current disability.  
The Board also finds that this evidence raises a reasonable 
possibility of substantiating the claim in light of the 
veteran's in-service complaint.  In sum, the Board finds that 
new and material evidence has been received that is 
sufficient to reopen this service connection claim.  


ORDER

New and material evidence to reopen a claim of service 
connection for degenerative joint disease of the hips, hands, 
and knees has been presented; to this limited extent, the 
appeal is granted.


REMAND

Having found that new and material evidence has been received 
to reopen the claim of service connection for degenerative 
joint disease of the hips, hands, and knees, the Board must 
now remand in order to afford the veteran an examination to 
determine whether it is at least as likely as not that his 
current disability is etiologically related to his military 
service.

Turning to the veteran's claim of entitlement to service 
connection for panic disorder with agoraphobia, the Board 
notes that the veteran has been service connected for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  An October 2001 VA evaluation for PTSD 
diagnosed both PTSD and panic disorder with agoraphobia.  
These diagnoses were repeated by the same examiner in the 
report of a March 2003 mental disorders examination.  In that 
report, the examiner noted that the symptoms associated with 
the veteran's PTSD continue to dominate his life.  The 
examiner noted, however, that the veteran's more pronounced 
symptoms are associated with the panic disorder with 
agoraphobia diagnosis, and that the panic disorder now 
assumed preeminence, and was therefore now listed as the 
veteran's principal diagnosis.  

The Board notes that panic attacks and agoraphobia (the 
irrational fear of leaving the familiar setting of home or 
venturing into the open) are remarkably similar to criteria 
for PTSD.  Since the examiner who has diagnosed panic 
disorder with agoraphobia has not indicated why this 
symptomatology is related to a separately diagnosed panic 
disorder, as opposed to his service-connected PTSD, the 
question of service connection remains unresolved.  The Board 
will therefore remand in order to obtain a medical opinion 
that will clarify why, if at all, this symptomatology should 
be considered as a separate disorder, and not considered to 
be symptoms of the veteran's already diagnosed and service-
connected PTSD.  

Finally, as regards the remaining claim, entitlement to an 
increased rating for patellofemoral syndrome of the right 
knee, the Board notes that the veteran's last examination 
assessing the severity of this disability was conducted in 
November 2003, nearly four years ago.  While the mere passage 
of time does not require that another examination be 
provided, the Board notes that, in written argument dated in 
May 2005, the veteran contended that his right knee 
disability had worsened.  Under these circumstances, the 
Board finds that another VA examination to assess the 
veteran's current symptomatology is necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Palczewski v. Nicholson, 21 Vet. App 174 (2007) ("the mere 
passage of time" does not require an additional VA medical 
examination); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  The Board will therefore remand for 
another right knee examination in order to determine the 
current severity of this disability.

Accordingly, this case is REMANDED to the AOJ for the 
following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with regard to each of these claims.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  The AOJ should arrange for the 
veteran to undergo a VA psychiatric 
examination by a psychiatrist to provide 
current diagnosis(es) of the veteran's 
mental disorder(s).  If the veteran 
continues to be diagnosed with both PTSD 
and panic disorder with agoraphobia, the 
examiner should provide an explanation as 
to why the symptomatology related to 
panic disorder with agoraphobia is not 
the same as that related to his PTSD.  

If the veteran continues to be diagnosed 
with both PTSD and panic disorder with 
agoraphobia, the examiner should provide 
an opinion as to the medical 
probabilities that the separately 
diagnosed panic disorder with agoraphobia 
is traceable to the veteran's period of 
military service.  The examiner should 
also provide an opinion as to whether 
PTSD has caused or made worse the panic 
disorder with agoraphobia.  All opinions 
should be explained in detail.

3.  The AOJ should also arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the extent of 
disability imposed on the veteran by his 
service-connected patellofemoral syndrome 
of the right knee.  Range-of-motion 
studies should be conducted and all 
functional losses due to pain, etc. 
should be equated to additional loss of 
motion beyond that shown clinically.  
Such estimates should be made with 
respect to both loss of flexion and loss 
of extension.  Any subluxation or lateral 
instability should be described as being 
slight, moderate, or severe.

The examiner should also be asked to 
address the claim of service connection 
for degenerative joint disease of the 
knees, hips, and hands.  X-ray studies 
should be made and the examiner should 
provide an opinion as to the medical 
probabilities that any degenerative joint 
disease of the knees, hips, or hands is 
attributable to the veteran's military 
service.  The claims file should be 
reviewed, including the service medical 
records, and an explanation for the 
opinion regarding a nexus to military 
service should be provided.

4.  The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented in the 
AOJ's examination requests, especially 
with respect to the instructions to 
provide medical opinions related to panic 
disorder with agoraphobia, degenerative 
joint disease, and as to the degree of 
disability attributable to service-
connected patellofemoral syndrome of the 
right knee.  If either report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  If any benefit 
sought is denied by the AOJ, a 
supplemental statement of the case should 
be issued.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


